                      Case 18-16248-MAM         Doc 243     Filed 03/18/20     Page 1 of 2




         ORDERED in the Southern District of Florida on March 18, 2020.




                                                             Mindy A. Mora, Judge
                                                             United States Bankruptcy Court
_____________________________________________________________________________




                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                      WEST PALM BEACH DIVISION
                                          www.flsb.uscourts.gov

        In re:                                                      Case No. 18-16248-BKC-MAM
                                                                    Chapter 7
        CHANCE & ANTHEM, LLC

                 Debtor.
                                                /

                                 ORDER GRANTING
          CHAPTER 7 TRUSTEE’S OMNIBUS MOTION TO APPROVE SETTLEMENT AND
            COMPROMISE WITH ADVERSARY DEFENDANTS (I) AIRCENTER, INC.
          AND (II) NEW COUNTRY MOTOR CARS OF PALM BEACH, LLC [ECF NO. 218]

                 THIS MATTER came before the Court on March 10, 2020 at 10:00 a.m. the Omnibus

        Motion to Approve Settlement and Compromise with Adversary Defendants (I) Aircenter, Inc.

        and (II) New Country Motor Cars of Palm Beach, LLC d/b/a Mercedes Benz of Palm Beach. [ECF

        No. 218] (the “Motion”) filed by Robert C. Furr (the “Trustee”), not individually but as Chapter 7
                Case 18-16248-MAM          Doc 243      Filed 03/18/20      Page 2 of 2




Trustee of the bankruptcy estate of the Debtor Chance & Anthem, LLC (the “Debtor”). The Court,

having noted that the Motion was served on all creditors and parties in interest pursuant to Local

Rule 9013-1(D), having noted that the Limited Objection to Chapter 7 Trustee’s Omnibus Motion

to Approve Settlement and Compromise with Adversary Defendants Air Center, Inc.; and (ii) New

Country Motor Cars of Palm Beach, LLC [ECF No. 220] was withdrawn on March 10, 2020 [ECF

No. 241], and having found pursuant to Fed. R. Bankr. P. 9019 that the settlement reflected in the

Motion is reasonable and in the best interests of all creditors and the estate, and being otherwise

fully advised in the premises, it is

        ORDERED as follows:

        1.      The Motion is GRANTED.

        2.      The terms of each of the settlement agreements attached as Exhibits “A” and “B”

to the Motion are approved and incorporated by reference as if fully set forth herein.

        3.      The Trustee and the counter-parties to each of the settlement agreements are

authorized and directed to take any and all actions and execute any and all documents necessary

to effectuate the terms of the settlement agreements.

        4.      The Court retains jurisdiction to enforce the terms of the settlement agreements.

                                                 ###
Submitted by:
Jesus M. Suarez, Esq.
Genovese Joblove & Battista, P.A.
100 S.E. Second Street, 44th Floor
Miami, Florida 33131
Tel.: (305) 349-2300
Fax: (305) 349-2310
Email: jsuarez@gjb-law.com

Copy to:
Jesus M. Suarez, Esq. [Attorney Suarez is hereby directed to furnished a conformed copy hereof to all
parties in interest immediately upon receipt and file a certificate of service with the court.]




                                                   2
